Exhibit24 Registration Statement Limited Power of Attorney KNOW ALL MEN BY THESE PRESENTS that the undersigned directors and officers of Ball Corporation, an Indiana corporation, hereby constitute and appoint JohnA. Hayes, ScottC. Morrison and ShawnM. Barker, and any one or all of them, the true and lawful agents and attorneys-in-fact of the undersigned with full power and authority in said agents and attorneys-in-fact, and in any one or more of them, to sign for the undersigned and in their respective names as directors and officers of the Corporation the S-8 Registration Statement of the Corporation to be filed with the Securities and Exchange Commission, Washington, D.C. under the Securities Act of 1933, as amended, and to sign any amendment or amendments (including pre-effective and post-effective amendments) to such S-8 Registration Statement in the matter of the Corporation’s Ball Common Stock Fund in the Ball Corporation Salary Conversion and Employee Stock Ownership Plan, hereby ratifying and confirming all acts taken by such agents and attorneys-in-fact or any one of them, as herein authorized. Date: May11, 2015 /s/ John A. Hayes /s/ Robert W. Alspaugh John A. Hayes Officer Robert W. Alspaugh Director /s/ Scott C. Morrison /s/ Michael J. Cave Scott C. Morrison Officer Michael J. Cave Director /s/ Shawn M. Barker /s/ Hanno C. Fiedler Shawn M. Barker Officer Hanno C. Fiedler Director /s/ John A. Hayes John A. Hayes Chairman of the Board and Director /s/ R. David Hoover R. David Hoover Director /s/ Georgia R. Nelson Georgia R. Nelson Director /s/ George M. Smart George M. Smart Director /s/ Theodore M. Solso Theodore M. Solso Director /s/ Stuart A. Taylor II Stuart A. Taylor II Director Page 1 of 1
